Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-6, 10 and 17-28 are pending. Applicant filed an After-Final Consideration Pilot Program (AFCP 2.0) Request along with amendments to the claims and arguments on 03/17/2022. All of filed documents are acknowledged. Further, PTO-2323 (AFCP result form) and an Interview Summary are attached herewith. During the discussions, the Examiner proposed amending the claims as noted in the Interview Summary and accordingly, applicant filed a Supplemental Amendment on 03/30/2022. However, the Examiner suggested additional amendment by incorporating claim 9 into claim 1 by the Examiner’s Amendment. Attorney agreed with that additional Amendment. 
As a result, claims 1, 2, 4-6, 10 and 17-28 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/17/2022 was filed. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copy thereof is enclosed herewith.  

WITHDRAWN REJECTION:
Applicant's Response of 03/17/2022 and Supplemental Response of 03/30/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Responses and Examiner’s proposed amendment, the 112(b) rejection and 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Attorney William R. Lambert on 03/30/2022.
Claim 1 
Between “analysis;” in the last fifth line and “a friability” in the last fourth line, please insert --- a loss drying (LOD) from 0.05 wt% to 1.5 wt%, wherein wt% is based on the weight of the granules after drying; ---. 

Claim 2
“D10 from 50 μm to 150 μm, a D50 from 220 μm to 320 μm, and a D90 from 480 μm to 560 μm” in lines 2-3 has been deleted and replaced with --- D10 from 1 μm to 3 μm, a D50 from 6.5 μm to 8.5 μm, and a D90 from 15 μm to 17 μm ---. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references of Murphy (EP2566462A1) in view of Allphin (US10,398,662B1) and Xiang (WO2017/050259A1) does not disclose or suggest the claimed features, among others, greater than 95% of formula (2a) having high water solubility greater than 100 mg/mL where formula (2a) is GHB prodrug and is 4-((L-valyl)oxy)butanoic acid), granule features of particle size distribution D10/D50/ D90, friability less than 2wt%, and loss on drying from 0.05wt% to 1.5wt%. Specifically, Murphy fails to GHB prodrug, and instead discloses sodium GHB which is different derivative of gamma-hydroxybutyric acid and all of the applied art also remain silent about the granule functional properties including specifically high loading of an active agent and high water solubility and narrow particle size distribution. Therefore, the currently claimed invention is structurally different from the applied art. 

  Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-6, 10 and 17-28 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613